



COURT OF APPEAL FOR ONTARIO

CITATION: Tsui-Wong v. Xiao, 2019 ONCA 756

DATE: 20190926

DOCKET: C65554

Juriansz, Benotto and Miller JJ.A.

BETWEEN

Katty
    Man Nger Tsui-Wong

Plaintiff (Respondent)

and

Daniel Xiao, also known as
    Daniel Shao, also known as Daniel Gannon Shao, also known as Daniel G. Shaw,
    June Lu, also known as June June Lu, also known as June Lu Shaw, also known as
    June L. Shaw, Yongxin Lu, and Suqiu Cheng

Defendants (Appellants)

Allan Rouben, for the appellants

William Murray and Annabelle Wai Ying
    Lui, for the respondent

Heard and released orally: September 23, 2019

On
    appeal from the judgment of Justice Janet M. Wilson of the Superior Court of
    Justice, dated May 29, 2018.

REASONS FOR DECISION

[1]

This appeal arises out of a judgment after trial
    in a fraudulent conveyance action dated May 29, 2018 against June Lu in the
    amount $175,000, and against her parents, Yougxin Lun and Suqiu Cheng, in the
    amount of $60,000.

[2]

The appellant submits the trial judge made
    errors in defining the ambit of the proceedings before her, and in her findings
    of fact about the monies each of the conspirators received from Daniel Xiao,
    and where those monies went.

[3]

The trial judges finding, that the appellants
    were participants in a civil conspiracy to defraud the plaintiff and to prevent
    her from realizing on the judgment in her favour against Daniel Xiao, was
    supported by the record.

[4]

The trial judge had broad remedial authority
    under the
Fraudulent Conveyances Act
, R.S.O.1990, c F.29, and the
Assignments
    and Preferences Act
, R.S.O. 1990, c. A.33, to do justice between the
    parties. We are not persuaded that the trial judge applied incorrect legal
    principles, that she made overriding and palpable errors in her findings of fact,
    or that she allowed the trial process to result in unfairness.

[5]

The appeal is dismissed. The costs of the appeal
    are fixed in the amount of $15,000, all inclusive.

R.G.
    Juriansz J.A.

M.L.
    Benotto J.A.

B.W.
    Miller J.A.


